Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2005

USA v. White
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1026




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. White" (2005). 2005 Decisions. Paper 998.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/998


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                   _________________

                                      No. 04-1026
                                   _________________

                            UNITED STATES OF AMERICA

                                             v.

                                     SHEREE WHITE
                                        Appellant

                      SUR PETITION FOR PANEL REHEARING

          BEFORE: AMBRO, STAPLETON and ALARCON,* Circuit Judges

       The petition for panel rehearing filed by petitioner in the above-entitled case

having been submitted to and considered by the judges who participated in the decision of

this Court, IT IS ORDERED that the petition for panel rehearing is GRANTED. IT IS

FURTHER ORDERED that the panel’s not precedential opinion entered June 8, 2005, is

WITHDRAWN.

                                   By the Court,

                                     /s/ Walter K. Stapleton
                                    United States Circuit Judge
DATED: June 17, 2005
CLC\cc: Anne M. Dixon, Esq.               Joel D. Goldstein, Esq.


* Hon. Arthur L. Alarcon, Senior United States Circuit Judge for the Ninth Circuit, sitting
by designation.